FILED
                            NOT FOR PUBLICATION                                DEC 1 2014

                                                                          MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                         U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


CLARENCE B. HICKMAN, Sr.,                          No. 13-17640

               Plaintiff - Appellant,              D.C. No. 3:13-cv-02147-EMC

  v.
                                                   MEMORANDUM*
COUNTY OF BUTTE; et al.,

               Defendants - Appellees.


                    Appeal from the United States District Court
                      for the Northern District of California
                    Edward M. Chen, District Judge, Presiding

                           Submitted November 18, 2014**

Before:        LEAVY, FISHER, and N.R. SMITH, Circuit Judges.

       Clarence B. Hickman, Sr. appeals pro se from the district court’s judgment

dismissing his 42 U.S.C. § 1983 action without prejudice for Hickman’s failure to

keep the district court informed of his current address, in violation of a local rule.

We review for an abuse of discretion, Carey v. King, 856 F.2d 1439, 1440 (9th Cir.

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
1988) (per curiam), and we affirm.

      The district court did not abuse its discretion in dismissing Hickman’s action

without prejudice where mail addressed to Hickman at the address he provided was

returned as undeliverable. See id. at 1440-41 (reviewing dismissal following

failure of plaintiff to keep court appraised of current address, as required by local

rule, and finding no abuse of discretion).

      AFFIRMED.




                                             2                                  13-17640